Case 5:16-cv-10444-JEL-MKM ECF No. 1716-1, PageID.62479 Filed 04/28/21 Page 1 of 1
                                                  Wednesday, April 28, 2021 at 10:03:15 Eastern Daylight Time


Subject: Recent Mo)on re Bone Scans
Date: Tuesday, April 27, 2021 at 9:45:20 AM Eastern Daylight Time
From: Stern, Corey
To:      Mark Cuker
CC:      Theodore Leopold, Michael PiI, Scheduling, Deborah Greenspan, Hunter Shkolnik, Richard Kuhl,
         Margaret BeIenhausen, Craig Thompson, Susan Smith

Mark,

I hope you’re well.

The Court previously entered a protec)ve order regarding the deposi)on of Dr. Specht.

I have spent )me reviewing the mo)on you ﬁled. Without commen)ng on the substance of your mo)on or
the relief you seek, could you please advise how you came into possession of the documents associated with
his deposi)on?

The deposi)on involved four of my clients’ (all minors) and their parents’ private health informa)on.

Please advise at your earliest convenience.

Thank you.

Corey M. Stern
Levy Konigsberg, LLP
605 Third Ave, 33rd Floor
New York, New York 10158
(212)605-6298
(212)605-6290 (facsimile)
www.levylaw.com




                                                                                                        Page 1 of 1
